Judge Campbell
dissenting:
As I read the record in this case, the plaintiff, when stopping his automobile pursuant to a traffic control signal, was in the inside lane of a four-lane road with two lanes going in *225each direction. The automobile of the plaintiff occupied the inside or center lane. At that time the plaintiff observed in his rearview mirror two automobiles approaching from his rear but a considerable distance away. The automobile in the lane occupied by the plaintiff was a Ford automobile. The Cadillac automobile driven by the defendant was not even in the lane occupied by the plaintiff’s vehicle, but to the contrary was in the outside or curb lane. Thereafter, and before reaching the point at which the plaintiff’s vehicle was stopped, the defendant changed lanes so that he got into the lane occupied by the plaintiff’s vehicle. Thereafter, the plaintiff’s vehicle was struck from the rear by the defendant’s vehicle resulting in the alleged personal injuries sustained by the plaintiff. There is nothing in the plaintiff’s testimony that calls into play the statute, G.S. 20-152, which prohibits operating a vehicle behind another vehicle more closely than is reasonable and prudent. The facts in this case do not make that statute in any way applicable. It was prejudicial error on the part of the trial judge to instruct the jury to the effect that such statute did apply when it was not applicable. I think the facts in this case clearly distinguish it from the case of Smith v. Rawlins, 253 N.C. 67, 116 S.E. 2d 184 (1960). In my opinion the other cases referred to in the majority opinion are controlling, and it was prejudicial on the part of the trial court to charge upon an abstract principle of law which was not presented by the evidence.
For the prejudicial error that was committed, I think a new trial should be awarded and hence this dissent.